NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10287

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00046-TLN-2

 v.
                                                MEMORANDUM*
ZALATHIEL AGUILA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Zalathiel Aguila appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. We vacate the district court’s order and

remand for the district court to reconsider Aguila’s motion.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court held that Aguila had not shown “extraordinary and

compelling” reasons warranting his release. 18 U.S.C. § 3582(c)(1)(A)(i). In

doing so, the district court relied on U.S.S.G. § 1B1.13. After the district court’s

decision, we held that “the current version of U.S.S.G. § 1B1.13 is not an

applicable policy statement for 18 U.S.C. § 3582(c)(1)(A) motions filed by a

defendant.” United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021) (internal

quotation marks and alterations omitted). “The Sentencing Commission’s

statements in U.S.S.G. § 1B1.13 may inform a district court’s discretion for

§ 3582(c)(1)(A) motions filed by a defendant, but they are not binding.” Id.

      In light of our intervening decision in Aruda, we vacate and remand so that

the district court can reassess Aguila’s motion for compassionate release under the

standard set forth there. We offer no views as to the merits of Aguila’s

§ 3582(c)(1)(A)(i) motion.

      VACATED and REMANDED.




                                          2                                    20-10287